Supplemental Opinion on Re-hearing.
Per Curiam.
2 In a petition for re-hearing it is urged that we have misapprehended the facts, and hence the law, of the case, in that it appears that defendant refused to accept the mill because the Aermuter Company, after the purchase, tendered the def endant “a specific written guaranty on certain conditions.” which the defendant declined to ¡accept, and it is urged that such conditions could not affect the plaintiff. The Court directed a verdict for the plaintiff, and hence we must presume all facts as true, favorable to the defendant, that had substantial support in the evidence; and, applying that rule, it appears that when plaintiff came to deliver the mill it brought a letter from the Aermoter Company containing the “conditions” referred to in the petition for re-hearing, and Mr. Clark, *535of the plaintiff firm, handed it to the defendant with the statement, “There is a letter with the questions you will have to answer before yon can get a warranty.” The letter came with the mill to the plaintiff, and the plaintiff delivered it to the defendant as containing the conditions on which the guaranty, which was .a part of the contract of sale, would attach. It was as much as to say, “The guaranty we gave you from the Aermoter Company will not attach unless you conform to the requirements of the letter.” The entire dealing, was with the plaintiff firm. The firm was selling its own property, and in a way to carry with it the guaranty of the Aermoter Company. It must do that on the terms that the company would permit it to be done, under its agreement with the plaintiff. The agreement between the Aermoter Company and the plaintiff as to the guaranty must be assumed to be as the plaintiff attempted to give it effect by presenting the new conditions. It is clearly a mistaken idea that there was ever a contract between the Aermoter Company and the defendant. The plaintiff had not observed the terms that would create such a contract. It is to be further said that the pleadings present no issue except that plaintiff refused to give the guaranty as it had agreed. The petition for a re-hearing is overruled.